 THE PAYMASTER CORPThe PaymasterCorporationandUnitedSteelworkersof America, AFL-CIO. Case13-CA-7559.June 14,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOnFebruary 16,1967,TrialExaminerLeo F. Lightner issued his Decision in the above-entitledcase, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelationsAct, as amended, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner andhereby orders that the Respondent, The PaymasterCorporation, Chicago, Ilinois, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F.LIGHTNER,TrialExaminer:This proceedingwas heard before me inChicago,Illinois, on December 13,1966,on the complaint of the General Counsel, asamended,and the answer,as amended,of ThePaymasterCorporation,hereincalledtheRespondent.'Thecomplaint alleges violations of Sections 8(a)(1) and 2(6) and(7)of theLabor Management RelationsAct, 1947, asamended,61 Stat.136, herein called theAct. Thepartieswaived oral argument and briefsfiled bythe GeneralCounsel and Respondent have been carefully considered.'The chargehereinwasfiledon August 12, 1966 Thecomplaint was issuedon October 21, 1966, andamended at theopening of the hearing herein381During the hearing I reserved rulings on several motionsincluding Respondent's motions to dismiss the complaint,and portions thereof. These motions are disposed of inaccordance with the Findings and Conclusions herein setforth.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation,maintaining itsprincipal office and place of business at Chicago, Illinois,where it is engaged in the manufacture of checkwritingmachines.During the calendar year immediatelypreceding the issuance of the complaint,a representativeperiod,Respondent shipped goods valued in excess of$250,000 to points outside the State of Illinois.During thesame period Respondent purchased goods valued inexcess of$50,000 from points outside the State of Illinois.The complaint alleges, the answer admits, and I findRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, AFL-CIO, hereinreferred to as the Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. TheIssuesThe principal issues raised by the pleadings andlitigatedat the hearing are whether the Respondentinterfered with, restrained, and coerced its employees inthe exercise of rights guaranteed in Section 7 of the Act, inviolation of Section 8(a)(1) by: (1) the conduct of PresidentHirschberg, on July 22, 1966, allegedly constituting(a) interrogationofemployees,(b) demanding thatemployees present union authorization cards to him,(c) threatening employees with legal action, law suits, andother reprisals, (d) accusing employees of giving falsetestimonyinapreviousBoardproceeding,or(e) threatening employees with loss of employment; or by(2) Respondent's announcing and placing into effectimproved working conditions and wage raises, in the formof (a) a pension plan, (b) an improved hospitalization plan,(c) a suggestion award program, (d) additional holidays,(e) payment of benefits for military reserve duty, and (f) awage increase, all while objections to an election werepending before the Board. Respondent, by answer, deniesthe commission of any unfair labor practices.B. Supervisory Personnel and AgentIt is undisputed that T. B. Hirschberg, Jr., president ofRespondent, is an agent within the meaning ofSection 2(13) and a supervisor within the meaning ofSection 2(11) of the Act.165 NLRB No. 33 382DECISIONSOF NATIONALLABOR RELATIONS BOARDC. Background and Sequence of EventsTheUnion commenced an organizing effort atRespondent's plant on August 24, 1965. On October 26,1965, the Union filed a charge alleging conduct violative ofSection 8(a)(1), Case 13-CA-7219. On November 16, 1965,the Union filed a petition for election, Case 13-RC-10757.On December 15, 1965, the Regional Director issued acomplaint, which was withdrawn on December 17, uponthe Regional Director's approval of an informal settlementagreement which,inter alia,provided for the posting of anotice.On January 31, 1966, the parties executed astipulation for certification upon consent election. OnFebruary 21, 1966, the Regional Director notified theparties that he had withdrawn his approval of settlementand issued a new complaint. On March 2, 1966, an electionwas held, in which the Union was unsuccessful. The Unionfiled timely exceptions to conduct affecting the election,and on March 28 the Regional Director issued his reporton objections,resulting in a consolidation of the cases.Thereafter, in April 1966,a hearingwas held before a TrialExaminer.On December 15, 1966, after the record in the hearingherein was closed, the Board issued its Decision in thepriorcase.'The Board found that Respondent hadinterfered with, restrained, and coerced its employees inviolation of the provisions of Section 8(a)(1), in certainparticulars, and to remedy these unfair labor practices, theBoard ordered Respondent to cease and desist from thefollowingconduct:(a) grantingorpromisingwageincreases, a pension or profit-sharing plan, improvedhospitalization benefits, a new system for determining andhandling employees' grievances, in order to interfere withthe employees' choice ofa bargaining representative, or asan inducement to reject and refrain from activities insupport of the Union; (b) keeping under surveillance, orcreating the impression of surveillance, the activities of itsemployees in support of the Union; (c) interrogating itsemployees in a manner violative of the Act; (d) threateningplant closure, withdrawal of a cafeteria, or parking lotprivileges, if the Union were successful; (e) threateningemployeeswith discharge or with physical violencebecause of their support of the Union; (f) requiring anemployee,Munizza, to publicly read, to assembledemployees,an antiunion statement;and (g)posting noticeswhichmodify, alter, or detract from notices postedpursuant to an order of, or agreement with, the Board. TheBoard, finding that a broad, rather than the customarynarrow, remedial order was necessary, in view of thevariety of violations found, and the fact that the remedialaction provided for in the withdrawn settlement agreementhad been found to be ineffective, ordered Respondent tocease and desist from in any other manner interferingwith, restraining, or coercing employees in the exercise ofrights granted in Section 7 of the Act. The Board furtherordered that the notice, which it ordered posted, should besigned personally by President Hirschberg, and vacatedthe election of March 2, 1966, remanding to the RegionalDirector the matter of conducting a new election "when he2 I have taken official notice of the Board's Decision in thecase, identified and reported at 162 NLRB 1233The Board,in the prior case,denied a motion to reopen andconsolidate, requested by General Counsel, asserting that theremand would delay,rather than effectuate,thepromptenforcement of the Order it issueddeems that circumstances permit the free choice of abargaining representative."Itisthus patent that the events herein occurredbetween the time of the hearing and the time the Board'sDecision in the preceding case,3 and while some of thematters complained of herein, as constituting unfair laborpractices, were being litigated.D. Interference, Restraint, and Coercion1.The events of July 22, 1966It is undisputed that Friday, July 22, 1966, was the lastday of work at Respondent's plant preceding a closedownfor a vacation period. At approximately 2:30 p.m., anumber of employees, estimated as between 30 and 40,"were in the locker room preparing to leave when PresidentHirschbergenteredandengagedFreeman in aconversation.The conduct of Respondent alleged, inparagraph VI of the complaint, to be violative of theprovisions of Section 8(a)(1) of the Act, are premisedentirely on the remarks of President Hirschberg at thattime. The evidence as to what was said is in dispute and isnext considered.Eugene A. Freeman, who has been employed byRespondent for 8 years as a welder, credibly asserted that,while he was engaged in removing items from his locker,Hirschberg entered the room and walked to a point a fewfeet from where Freeman wasstanding.Hirschbergadvised Freeman that Hirschberg had heard that Freemanwas distributing union authorization cards and inquiredhow long he was going to continue to do this. Freemanresponded, "til as long as the United States Governmentpermittedme to this right." Freeman asserted thatHirschberg responded by using a profane word and saying,"This to me and to the United States, the Government, andthen, too he said the same word to the Steelworkers Unionand to the Labor Board." Hirschberg then demanded thatFreeman give him a copy of the authorization card whichFreeman had been distributing. When Freeman advisedHirschberg that he was out of cards, Hirschberg asserted adesire to search Freeman. Thereupon, Freeman inquired ifHirschberg had a search warrant, advising Hirschberg thathe could not search him Hirschberg became angry andadvised Freeman, "If you continue to do this, I will murderyou. I mean legally, not physically." Hirschberg thenadvised Freeman that Freeman had lied while appearingasawitness in the Board hearing, inferentially thepreceding case, and that Hirschberg intended to sueFreeman and prove that he had prevaricated. Hirschbergthen advised Freeman that Freeman was not an honestman, called him an S.O.B.,S then inquired, "why don't youhitme?" Freeman responded, "Violence is not my way."Hirschberg then stated, "Well, if you can't fight, you'dbetter get some brains." Hirschberg started to leave,returned, and advised Freeman, "While you're on yourvacation you'd better look for another job." Freemaninquired, "Is that a threat?" Hirschberg then asserted, "Ifyou want to advance yourself, your wife and your family,you'd better find some place else to work." Hirschberg'The estimate of Freeman was 30 to 40, the estimate ofMumzea was 35 to 40, the estimate of Hirschberg was 11 to 13,while Morse gave no estimate I do not credit the estimate ofHirschberg5Hirschberg actually used the elongated rather than theabbreviated form THE PAYMASTER CORP.concluded the conversation by advising Freeman that hewould be watching him 6RichardMunizza,who has been employed byRespondent for approximately 3 years as a materialhandler, corroborated the statements of Freeman, exceptMunizza did not recite Hirschberg's invitation to Freemanto engage in an altercation, or Freeman's recitation ofHirschberg's reference to the asserted ancestry ofFreeman.7Freeman and Munizza acknowledged that they wereamong the group actively engaged in the effort to organizeRespondent's employeesThat Respondent was wellaware of these activities is adequately demonstrated bytheundisputed testimony of these two relative to ameeting of the employees at the behest of Hirschberg,which occurred on January 5, 1966. On that dateHirschberg instructedMunizza to read an antiunionspeech which Hirschberg had prepared, at the conclusionofwhichMunizza volunteered, to the assembledemployees in the presence of Hirschberg, "Sign up, this isa lot of balogna." Hirschberg then instructed Freeman todeliver a speech as to why Freeman thought the employeesneeded a union, which Freeman did. At the conclusion ofFreeman's speech, Hirschberg referred to the unionemployees who were acting as organizers as "nuts.""In arriving at my credibility findings I have consideredthe demeanor of the witnesses, their candor or lackthereof,the interestof each in the outcome of thelitigation, and particularly the penchant of Hirschberg tobe evasive and argumentative.Concluding FindingsDuring the hearing Respondent sought to develop,through General Counsel's witnesses, "that Mr. Hirsch-berg sometimes tends to make somewhat outlandishstatements."The Respondent also urged during thehearing that there is a distinction between a statementmade to an activeunionleader and a statement made toemployees who are totally unfamilar with their rights.Respondent, in its brief, would characterize Hirschberg'sinitial inquiry of Freeman as to how long Freeman wasgoing to continue his efforts to organize employees, as "anexpression of exasperation with respect to Mr. Freeman'spersistent efforts to organize Respondent's employees."6 1 find of no consequence Freeman's assertion that, during thisexchange,Hirschberg invited a timekeeper named Hollars tocome over and listen to the conversation Hollars did not appearas a witness'Hirschberg did not dispute the fact of his confrontation ofFreeman,or the presence of Munizza and other employeesHirschberg varied his opening remarks to Freeman,initiallyasserting that lie stated,"Iunderstand you are passing out somekind of cards," then asserting that he stated, "I understand youhave been passing some kind of union literatureor cards Couldyou please give me ones" Hirschberg asserted that Freemanresponded, "I don't have anymore cards " Hirschberg assertedthat lie then stated,"It is very peculiar that you have cards to passout all the time but not when I ask you for one," to which Freemanmade the same response.Hirschberg recited that nothing elsewas said, then recalled that he had stated, "It's been officiallyposted on the plant in a notice which all employees knows [sic]the plant is closed at 2 30 and I would like you to be sure that youleave at 2 30." Hirschberg acknowledged using the profanityrecited by Freeman but denied making any comment about theBoard or the UnionUpon prompting by his counsel, Hirschberg then recalled thathe did state to Freeman "If you are not happy working here, whydon't you go and get another job with some other company, it is383Respondent urges that such an inquiry is protected underSection 8(c). 1 disagree.IntheBlueFlashcase"theBoard held thatinterrogation of an employee,as to union membership,activities,and desires,is notper seunlawful.The Board, inthat case, found legitimate reason for inquiry, which wasconducted with appropriate safeguards.The Board heldthat the test is whether,under all the circumstances,interrogation reasonably tends to restrain or interfere withthe employees in the exercise of rights guaranteed by theAct.In theJohnnie's Poultrycase"'the Board stated: Thepurposeswhichthe Board and courts have held legitimate(permitting interrogation)are of two types: Verification ofa union's claim of majority status, to determine whetherrecognition should be extended-and the investigation offacts concerning issues raised in a complaint where suchinterrogation is necessary in preparing the employer'sdefense for the trial of the case.The Boardfurther stated:Inallowinganemployer the privilege ofascertaining the necessary facts from employees inthese given circumstances,the Board and courts haveestablished specific safeguards designed to minimizethe coercive impact of such employer interrogation.Thus,theemployermust communicate to theemployee the purpose of the questioning,and assurehim that no reprisal will take place,and obtain hisparticipation on a voluntary basis; the questioningmust occur in a context free from employer hostility tounion organization and must not be itself coercive innature; and the questions must not exceed thenecessitiesof thelegitimatepurpose byprying intoother union matters,eliciting information concerningan employee's subjective state of mind,or otherwiseinterfering with the statutory rights of the employees.When an employer transgresses the boundaries ofthese safeguards, he loses the benefits of theprivilege.Prior to theBlue Flashcase all interrogation was held tobeper seunlawful.As stated in the Decision in theJohnnie'sPoultrycase,that holding has been modified topermit legitimate inquiry,where legitimate inquiry isessential and proper safeguardsare established. Theincident herein is far from isolated,and, as the SupremeCourt hasstated, in theBryancase,supra,whereeasy to get a job with any company nowadays All you got to do iswalk in." Freeman denied that Hirschberg had prefaced hisinvitation to Freeman to find another job with the words,"If youaren'thappy here " Munizza was self-contradictory in firstasserting he did not remember any reference, by Hirschberg, toFreeman's liking his job,then he asserted the remark was soprefacedWhile I credit Freeman's version of what was said, I findthe existence or absence of the preface of no consequenceHirschberg acknowledged that Freeman had not made anystatement indicating his pleasure or displeasure with his workingconditions.To the extent the testimony of Hirschberg is atvariance with that of Freeman and Munizza,Icredit the lattertwosWhile the events of January 5, 1966, are beyond theSection 10(b) period, the charge herein having been filed onAugust 12, 1966, the Supreme Court has stated that earlier eventsmay be utilized to shed light on the true character of mattersoccurring within the limitations periodLocalLodge No 1424IAM, AFL-CIO v N L R B [Bryan Manufacturing Co], 362 U.S411Accordingly, my ruling striking portions of this testimony,developed by Respondent on cross-examination,as neitherrelevant or material, is vacated0Blue Flash Express, Inc,109 N L R B 59110 Johnnie'sPoultry Co,146 NLRB 770,775 384DECISIONSOF NATIONALLABOR RELATIONS BOARDoccurrences within the 6-month limitation period in and ofthemselves may constitute, as a substantive matter, unfairlabor practices, earlier events may be utilized to shed lighton the true character of matters occurring within thelimitationperiod, and for that purpose Section 10(b)ordinarily does not bar such evidentiary use of anteriorevents.No claim of legitimate purpose for inquiry hasbeen advanced herein, rather Respondent has relied upondenial of the use of specific language. I have found thedenials untenable, not only on the basis of demeanor butalso by reason of the unconvincing nature of the assertionsofHirschberg. The background record is replete withinstances of employer hostility to union organization, fromwhich it is reasonable to infer unionanimus.Absent requisite safeguards or purpose, I find that theinterrogation complained of was coercive, not only ofFreeman but also the other employees who werewitnesses, and thus, constituted interference, restraint,and coercion, and was violative of the provisions of Section8(a)(1) of the Act.In so finding I incorporate Hirschberg's demand thatFreeman surrender a copy of the union authorization cardhe was circulating, which in the last analysis is also a formof interrogation concerning union activities. Respondentwould isolate the "request" from the balance of theconversation and setting. Thus cast, Respondent urgesthat the request was made of a known, outspoken, andstrong proponent of unionization and was thus notcoercive. General Counsel correctly casts this event in thelightof the entire conversation, including the use ofinvective, the presence of numerous other employees,whom it may be assumed reacted to Hirschberg's abuse ofa fellow employee, his threat to search Freeman, and hisadvice that he would keep Freeman under observation.The last observation can reasonably be inferred to relate toFreeman's union activities.Relative to the allegations of paragraph VI (c) and (d) ofthe complaint, i.e., threatening employees with legalaction for having given testimony in a Board proceeding,and accusing employees of giving false testimony,Respondent asserts in the alternative that it was "anirrational outburst" having no tendency to interfere withFreeman's Section 7 rights, and that General Counsel didnot establish such a threat by a preponderance of theevidence.Respondent's concept of "preponderance"apparently turns on the failure of Munizza to corroboratethe assertions of Freeman intoto.I find no merit in thiscontention. Respondent concedes, and the record reveals,thatMunizza did corroborate Freeman's assertion thatHirschberg accused Freeman of having committed perjuryat the Board hearing.''Respondenturgesthat an accusation that an employeecommitted perjury is synonymous with "name calling,"citing cases where the Board found "name calling" wasnot violative of the Act. Respondenturgesthat theaccusations of Hirschberg, on July 22, were within the"I find of no consequence the failure of the Trial Examiner, inthe prior case, to find an outburst by Hirschberg against Munizzain January violative of Section 8(a)(1). In this connection,it is to benoted that the Board found it unnecessary to pass upon GeneralCounsel's exceptionsto the failure of the Trial Examiner to findother alleged conduct violative of this section, for the reason thatitwould be "merely cumulative."i2 Citing-Certain-Teed Products Corporation,147 NLRB 1517,1520;The Duplan Corporation (ForsythDivision), 139 NLRB1028,1034GeneralCounsel, to place emphasis on the reasonableprivileges provided under Section 8(c). I do not agree.GeneralCounsel correctly urges that Hirschberg'saccusations reasonably tend to inhibit the Board's abilityto secure vindication of employee rights protected by theAct, and that employer interference with the Board'sstatutoryprocesses constitutes a violation of Section8(a)(1) isAccordingly, I find that Hirschberg's statements toFreeman, before an audience of 30 to 40 employees,constituted a threat of reprisal for Freeman's having giventestimony in the previous Board proceeding, and hisundocumented accusation that Freeman had given falsetestimony, were, in each instance, conduct constitutinginterference, restraint, and coercion, and accordinglyviolative of the proscriptions of Section 8(a)(1) of the Act.General Counsel urges that Hirschberg's advice toFreeman, "If you want to advance yourself, your wife andyour family, you better find some place else to work,"coupled with Hirschberg's admission that Freeman hadsaid nothing during the conversation to cause Hirschbergto think Freeman was not happy in his job, requires aconclusion that these comments patently communicate athreat of discharge to Freeman for having (1) distributedunion literature and (2) given testimony under the Act.Much of Respondent's argument, that this conduct wasnot violative of the Act, is hinged on Respondent'sassertion that Hirschberg prefaced his statement with theobservation, "if Freeman did not like his job." Respondentwould thus assert that Hirschberg's statement was a mereexpression of a "view" or "opinion," if the employee wasdissatisfied.The statement of Hirschberg cannot be taken fromcontext or removed from the dialogue which occurredbetween him and Freeman in the presence of numerousemployees. It must be viewed as stated by the court in theNaborscase.13When statements such as these are madeby one who is a part of the company management, and whohas the power to change prophecies into realities, suchstatements, whether couched in language of probability orcertainity, tend to impede and coerce employees in theirright of self-organization, and therefore constitute unfairlabor practices.In theFort Smithcase," the Board reaffirmed earlierholdings that the primary question is whether thestatements were inherently coercive in their nature. Therecan be little doubt that what Hirschberg sought to conveywas a not too subtle suggestion that if Freeman wished toimprove the economic welfare of himself and hisdependents, he should look elsewhere for employment,that Respondent would limit such opportunities. There isnot a scintilla of evidence that Respondent was in anymanner, or for any reason, displeased with Freeman'swork product, or work effort, or competency.Ergo,Freeman's union activities, and his appearance as awitness in a Board proceeding, were the cause ofHirschberg's undisguised ire. It is well established that aconsequences of such conduct, correctly asserts that a subpenacan require the attendance of a witness but cannot require awitness' ability to recallTo illustrate, General Counsel callsattention to the testimony herein of James Morse. Obviouslycalled by Respondent to corroborate the testimony of Hirschberg,Morse asserted that while he was present, he did not hear whatwas said on July 22'sN.L R B v W C Nabors Co, 196 F 2d 272, 276 (C A 5)FortSmithBroadcasting Co.,146 NLRB 759, enforcementdenied 341 F.2d 874 (C A. 8) THE PAYMASTER CORP.threat of ecomonic retaliation constitutes interference,restraint,and coercion.The Board has stated: IfRespondent did not wish the employees to be concernedwith these possibilities there was no need to raise them inthe first place. Having sounded the alarm, Respondentcannot so easily avoid the effect of its words.BrownwoodManufacturing Company,149 NLRB 921.Accordingly, for the reasons stated, I find thatHirschberg's statement constituted intimidation andcoercion, and contained an implied threat that Freeman'sfutureemployment relationship would be adverselyaffected by reason of Freeman's having engaged inprotected activities, and having given testimony in a Boardproceeding, and was thus violative of the provisions ofSection 8(a)(1) of the Act.2. Institution of benefitsIt is undisputed that, by letters of July 15 and August 25,1966,over the signature of President Hirschberg,Respondent advised its employees that it would instituteand place in effect both new and improved workingconditions and did so.In the letter of July 15, Respondent advised theemployees that: they would learn the details of a promisedpension plan, after return from their vacation, whichcommenced July 22; that Respondent would commencepaying 100 percent of the cost of the individual employee'shospitalization plan, as distinguished from 75 percentformerly paid; that compensation for a suggestion box, formeritorious suggestions, would be reinstituted; that a raiseinwages, of an amount to be determined, would beeffective as of August 8, 1966; that the Friday afterThanksgiving and half a day on Good Friday would beadded as paid holidays; that employees who were ArmedForces reservists would be paid the difference betweentheir regular pay and their reserve-duty pay, during the 2weeks' reserve-training period. The letter of August 25announced that: the pension plan was being placed ineffect as of August 8, 1966; the improvement in theindividuals'hospitalizationplan had been placed intoeffect (as of August 1); the installation of a suggestionawardprogramproviding$25foreachacceptedsuggestion would be placed in effect within 2 to 6 weeks;the additional day and one-half holiday, Friday afterThanksgiving and one-half day on Good Friday, wereformally declared additional paid holidays; the provisionfor reserve-training differential, limited to 2-week periodsper year, was placed in effect; a wage increase of 10 centsper hour for incentive employees, and 15 cents per hourfor hourly employees, was effective retroactively fromAugust 8, 1966. The explanations, ofRespondent'switnesses, as to the reasons for the adoption of theenumerated improvements is next considered.15 I find it important to note that no surveys werepresented byRespondent,tosubstantiate the assertionsofGross andRespondent'sotherwitnesses.Gross did notknow whatpercentageof the participatingcompanies engagedin collectivebargainingGross, who recommendedseveral innovations, madeno representation relative to the extentto which any of the fringebenefits,institutedby Respondent in August 1966,constituted aprevailing practice in the metal tradeindustryNo pattern ofRespondenthaving followed sucha trade practice in the past isasserted111 find itunnecessary to evaluate the assertionof Gross that ininterviewing applicantsfor employment,almosta 100 percent ofthe applicants questioned him relativeto thehospitalization plan385Robert Gross, personnel director of the Respondent for7-1/2 years, related that in the spring of 1966, April andMay, he began working on a program to provide improvedbenefits for the employees. Vice President Deanstack wasincharge of production, and was Gross' immediatesuperior until his demise, in August 1965, when he wassucceeded by George Williams. Gross asserted that someof the reference material which he customarily examined,and to which he referred in May 1966, were the surveys oftheNationalMetal Trades Association, inferentially acompilation of fringe benefits and wages in existence in anunspecified number of the alleged 200 companies whoparticipated in such surveys.15Gross asserted he made a number of recommendationstoWilliams, inferentially inMay 1966, but did notrecommend all of the improvements Respondentsubsequently put into effect. Gross recommended theRespondent improve the contribution it was making to thecost of hospitalization insurance, to 100 percent of the costof individual plans. Gross explained the literature from theTool and Dye Institute, and the surveys from the NationalMetal Trades Association indicated this was becomingmore and more popular as a fringe benefit.16 The history ofRespondent's insurance program was'set fdrth by Gross.Prior to March 30, 1960, the employees paid the total costof a Blue Cross, Blue Shield program. At that time,because of an increase in cost, Respondent changed to aninsurance program of the Tool and Dye Institute, of whichthe Respondent was a member, and Respondent startedpaying 50 percent of the cost, to the extent it covered theindividual employees, as distinguished from a family plan.In 1961 the Company assumed 75 percent of the cost of theindividual plans.Gross asserted that Respondent previously had granted6-1/2 paid holidays, which were not identified. Grossrelated that the office employees had previously beengiven "time off" on Good Friday and that he recommendedthat all employees should be given a half day on GoodFriday. Gross also asserted that in 1965 Respondent hadgiven the employees the Friday after Thanksgiving as aholiday and he thought it best to add this as an additionalpaid holiday.17Gross related that he recommended the provision forsupplementary military-reserve duty pay. Gross explainedthat two of the employees inquired if this benefit could beincorporated in Respondent's policy. Gross asserted that,as a result of this inquiry, he ascertained from Bob Craneof the National Metal Trades, otherwise unidentified, thatthisbenefitwas becoming more and more popular,assertedly by reason of a greater number leaving themilitary service and being required to perform suchreserve duty.Gross asserted that he did recommend a wage increase,on the basis that the National Metal Trades surveyand over 50percent indicated their insurance was paid in full bytheir prior employers.The recordis silent asto how many of thenew employees, if any, had been previously employedin the metaltrade industry.Gross assertedthat,in the firsthalf of 1966,Respondent was hiring additional personnel,having started with anormal complementof about 172and havingapproximately 208 atthe time of his testimony,in December 1966.171 finditunnecessarytoevaluateGross' assertion thatapplicantsfor employmentalso inquired about Respondent'sholiday program.Ialso find it unnecessaryto evaluate Gross'assertionthatmany prospective employeesfelt that Respondentwas low in lh'e numberof paid holidaysand so indicated to him. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDindicated that there had been a wage increase every year.Gross asserted that initially Respondent's supervisorswere considering all the way from a 5- to a 10-cent-per-hour raise. Gross related that in early June 1966, he metwith Williams, Hirschberg, and three supervisors, Cervak,Vetrovack, and Cesar. Thereafter, about July 1, at ameeting with those named and others,'s according toGross, the discussion was in terms of a 7-cent-per-hourincrease to incentive employees and a 10-cent-per-hourraiseto hourly workers, which Gross describedas beingthe same increase they had granted in the previous 2years, i.e., September 1965 and August 1964. No increasewas granted in 1963. According to Gross, there was afurther meeting prior to the start of vacations, on July 22,atwhich time it was decided to wait, "everybody wassupposed to give it their utmost thought," and a finaldecisionwas deferred until after the return fromvacation.iy Gross asserted there was a further meeting ofthe supervisors, about August 20, at which time Williamssuggested following something between a 6 and 9 percentincrease. Gross asserted that it was finally determined toplace into effect a 5.7 percent increase amounting to 10cents per hour for incentive employees, and 15 cents perhour for hourly employees.W. M. Williams is a member of Respondent's board ofdirectors, also acts as an advisor in undefined areas, andwas a vice president in charge of engineering developmentuntil 1961, at which time he inferentially ceased his activedaily participation in Respondent's operation, by reason ofillness.211Williams asserted that he was in charge ofmanufacturing at Respondent's plant, prior to its removalto its present location, in 1956. Williams related that priorto1956 and thereafteruntil1961,Respondent had asuggestion box system and anyone who turned in asuggestion of any kind received $1. If the suggestion hadmerit, awards ranging from $5 to $25 were granted. I find itreasonable to infer that on an unspecified date between1961 and 1966 the suggestion awards were discontinued.The recitation of Gross, relative to the institution ofawards for suggestions, in September 1966, I find vagueand confusing. Gross was self-contradictory in assertingthat he was not present when the suggestion system wasdiscussed, and later asserting that all the new benefitswere discussed at the June meeting, and all were agreedupon at that time, except the matter of wages.21 Gross alsoasserted that while the formal plan was installed in Augustor September 1966, the plan they formerly had wasreinstated in January or February 1966, "but we did nothave any forms to fill out or anything like that until Augustor September."2218GrossenumeratedJorgen, Reynolds, and Gold, inferentiallypart of management10 Gross explained thattheywere all supposed to read "anyarticle they can," and that lie personally read Business News,Newsweek, and anything else he could get his hands on20 George Williams, described by Gross as the successor toDeanstack,did not appear as a witness21Gross also asserted that Hirschberg instructed him to getinformation on a formal suggestion plan, prior to the vacationperiod in July, whereupon he contacted the Morton SuggestionSystem and obtained "the whole package "22Gross asserted the informal plan was the result of asuggestionmade by an employee to Hirschberg that thesuggestion system be reinstated23While I find it unnecessary to resolve the credibility ofMages, he asserted the deferring was "approximately 6 months"later and also that it was "in late 1964 " Mages was alsoinaccurate in relating that Hirschberg was over burdened becausethe Company had lost itssalesmanager, V J Walters, thatW. M. Williams related that in 1960, as the result of aconversation he had with Hirschberg, he was authorized toobtain information relative to the cost ofa pension plan.Subsequently, in the same year it was determined thatsuch an undertaking was too costly and, it can reasonablybe inferred, the matter was dropped.Bernard W. Mages is a member of the board of directorsand attorney for Respondent. Mages, whois engaged inthe practice of law, has represented Respondent since1934.Mages related that about January 1964, he had adiscussion with Hirschberg relative to the desirability ofinstitutingeither a pension plan, a profit-sharing plan, oran insuranceplan, the latter including a cash-surrendervalue as anoption at retirement. Subsequently, Magesasserted, Hirschberg was overly burdened with companyaffairsand deferred any conclusion as to which planshould be adopted.'' Mages asserted that in the late springor early summer of 1965 a pension plan had been decidedupon, but they were advised by labor counsel, "that inview of the activities of the Steelworkers Union" theyshould not grant any benefits at that timeas itwould beconstruedas anunfair labor practice.24 Mages assertedthat after the election in March 1966, they were advised bylabor counsel that it would be proper for them toreconsider and put a pension plan into effect and in May1966, he revived the matter with Hirschberg.Gross acknowledged that in the preceding 5 years theCompany had never placed into effect a package of fringebenefits, or any benefits other than wage increases and theimprovement in the insurance program. Asked if he weresaying that a bulk or a substantial number of thecompanies in 'the metal trades business had placed ineffect the hospitalization plan, the additional 1-1/2 dayholiday, and the military reserve pay, Gross asserted,"That, or it was a growing benefit, it was showing a trendof becoming much more popular."2i Gross acknowledgedthat he was not saying these benefits were placed in effectat other companies in 1966.Contentions of the Parties and Concluding FindingsRespondent asserts the granting of the benefitsdescribed was not violative of the provisions of Section8(a)(1).Respondent concedes the benefits were grantedafter the hearing in the preceding case andbefore the TrialExaminer issued his Decision. Respondent advances avariety of reasons why its conduct should not be found tobe violativeof the Act. Theyare consideredseriatim.Respondent urges that at the time the improved benefitswere announced,inAugust 1966,Respondent could notDean Stack had suffered a heart attack,and Williams"took ill,and went more or less into semiretirement"Williams' testimonywas that he had retired in 1961,and did not indicate anymodification of his activity as a member of the board of directorsand as an advisor thereafter24 It is noted that the union activity did not commence untilAugust 24, 1965 Mages also asserted that the discontinuance ofactivity relative to a "plan" was in the summer of 1965 Magesappears to have been self-contradictory in asserting that hecontinued,thereafter,to discuss the alternative profit-sharing planand insurance plan with Hirschberg.Thereafter,Mages assertedthat they had ruled out an insurance plan or profit-sharing plan"almost at the inception of my discussions with Mr Hirschberg,early in 1964 "25 Asked if it had been the past practice of the Respondent toissue announcements of improvements in working conditions,Gross first asserted, "We never did it," and later asserted,"Normally it is done at the bulletin board or letter or speech " THE PAYMASTER CORP.387have known what recommendation the Trial Examinerwould make relative to setting aside the election, and thatthe granting of benefits during the pendency of objectionsis notper sean unfair labor practice.26 The cases cited areinapposite, and I findfit unnecessary to consider theper sedoctrine.Respondent asserts that General Counsel introduced noevidence of improper motivation. In view of the ruling ofthe Supreme Court in theBryancase,supra,and thebackground herein, consideredinfra,I find no merit inRespondent's assertion that there is no showing ofimproper motivation.27Respondent urges that the fact that the Board has heldthat Respondent committed unfair labor practices prior totheelectiondoesnotestablishthatRespondentannounced improved benefits "for the purpose ofdiscouraging employee union activities or support ofmembership of the Union." Respondent describes theunfair labor practices, found by the Board, in 162 NLRB123, as "trivial violations." I am unable to agree with thecharacterization,particularly in view of the Board'sadoption of a somewhat unusual remedy, i.e., the issuanceof a board order "to undo the effect of the massive anddeliberateunfairlaborpracticescommittedbyRespondent in its successful efforts to frustrateorganizationby its employees," and theunusualrequirement that President Hrschberg personally berequired to sign the notice as the principal provocateur.Respondent also urges that it had established a businesspurpose for the improved benefits, that the pension planhad been under consideration prior to the union organizingefforts, and that the suggestion program wasde minimus.Respondent relies on the testimony of Gross thatRespondent needed a substantial number of additionalemployees. The short answer is that Gross did not seek toestablish, or represent, that the benefits granted were aprevailing practice in the industry. To the extent it mightbe inferred that Gross sought to establish the package wasessential to attract needed employees, in view of theevidence,particularly the testimony ofMages thatHirschbergwas, in effect, fulfilling a preelectionundertaking, I would find such an inference untenable.General Counsel urges that in the preceding case theBoard found the announcement of a wage increase onOctober 15, 1965, not September as related by Gross, thepromise of a pension plan or profit-sharing plan, andimproved hospitalization benefits in September andOctober 1965, were made in order to interfere with theUnion's organizing campaign. The Board also found thatafter the election, while the objections to the election werepending, on March 29, 1966, Hirschberg's promise that apension plan was forthcoming was violative of theproscriptions of Section 8(a)(1).General Counsel correctly urges, from the testimony ofRespondent's witness Gross, personnel manager, that it ispatent and undisputed that the Company had not placed apackage of benefits in effect, simultaneously, in the periodof 5 years.In theNorthwest Engineeringcase28 the Board, inreversing a Trial Examiner's finding that the granting of abonus was consistent with established company practice,and was granted after the representation election washeld, said:These additional benefits were granted to employeeswhile objections to the May 8 representation electionwere still pending and unresolved and the possibilitythat the Board would direct a second election wasindeed real. Moreover, the Respondent does not showthat the granting of these benefits was governed byfactors other than the election. Upon consideration ofthe entire. record in these cases, we conclude thatthese benefits were granted as a reward to employeesforhaving rejected the Union and as a furtherinducement to employees to vote against the Unionshould the opportunity again arise. As such, the bonusandvacationpay increases constitute furtherinterference,restraint,and coercion within themeaning of Section 8(a)(1) of the Act.In theRalph Printingcase 29 the Board found:An election under Board auspices to determine amajority bargaining representative does not consistsolely of the physical balloting of the employees in theappropriateunit.Necessarily, the vote of theemployees and the validity of the election itself mustawait the Board's post election investigation ofobjections properly filed with respect to the conductof the election. In the instant case the Petitioner filedits objections on January 12, 1965, in compliance withtheBoard's Rules and Regulations. At the time,therefore,when the Employer announced thatbenefits would be distributed to the employees, theelectionofJanuary 6wasclearlysubjecttoinvalidation if the objections were meritorious.Wemust therefore view the precipitous haste of theEmployer's promise of improvements to its employeesimmediately after a bare majority had cast physicalballots against the Union as an attempt to gain theirsupport and to assure a continued majority against theunion representation in the event a second electionwas directed by the Board.:1026 Citing:Champion Pneumatic Machinery Co., 152NLRB 300,306-307;General Industries Electronics Company,152 NLRB1029, 1042.271n citingN.L.R.B. v. Exchange PartsCo., 375 U.S. 405,Respondent limited its excerpt to:We think the Court of Appeals was mistaken in concludingthat the conferral of employee benefits while a representationelection is pending, for the purpose of inducing employees tovote against the union, does not "interfere with" theprotected right to organize.Thereafter, at 409-410, the Court observed:The danger inherent in well-timed increases in benefits is thesuggestion of a fist inside the velvet glove. Employees are notlikely to miss the inference that the source of benefits nowconferred is also the source from which future benefits mustflow and which may dry up if it is not obliged. The dangermay be diminished if, as in this case, the benefits areconferred permanently and unconditionally. But the absenceof conditions or threats pertaining to the particularbenefitsconferred would be of controlling significance only if it couldbe presumed that no question of additional benefits orrenegotiation of existing benefits would arise in the future;and, of course, no such presumption is tenable.28Northwest Engineering Company, 148NLRB 1136,1145.29 Ralph Printing & LithographingCo., 158 NLRB 1353, fn. 3.20 See alsoAmbox, Incorporated,146 NLRB 1520, 1521, inwhich the Board found the granting of a 10-cent-per-hour wageincrease,with knowledge that the Union's objections to theelection were still pending undetermined and that there was apossibility that a second election would be directed, was aviolation of the Act. The Board held:This announcement, we find, when considered in the light ofRespondent's earlier unlawful conduct, was calculated toinfluenceitsemployees'choiceofabargainingrepresentative in the event of 'a second election.While the court denied enforcement of this particular finding,N.L.R.B. v. Ambox, Inc.,357 F.2d 138 (C.A. 5), with all due respectto the court, I am constrained to adhere to Board Decisions. 388DECISIONS OF NATIONALLABOR RELATIONS BOARDIn the preceding case, 162 NLRB 123, the Boardadopted findings that the grant of a wage increase inOctober 1965, and a promise of a pension or profit-sharingplan and improved hospitalization benefits in Septemberand October 1965, were made in order to interfere with theUnion's organizing campaign, and were violative ofSection8(a)(1).The Board also adopted findings that onJanuary 28, 1966, in a conversation with Marian Grathouse,Hirschberg advised her that he had given the employees araise "which the Union did not want them to have," andwas working on a pension plan, and that after the electionwas decided one way or the other, "if the Union wasdefeated," the employees would receive everything he hadpromised them in 3 to 6 months. This conduct was foundviolative of the Act. The Board adopted findings that onMarch 29, 1966, while the objections to the election werepending, at an employees' meeting, Hirschberg exhibited apurported check in the amount of $50,000, which he saidwas a deposit toward the pension plan which, like otherpromises, would be forthcoming. This conduct was foundto be violative of the Act. The institution of the suggestionbox system in January 1966, coupled with the fact that onlyPresident Hirschberg had the key to the boxes and wouldpersonally review all suggestions, was aptly described bythe Trial Examiner as, "Its effect can reasonably be said tobe that employees could now have a direct pipeline to thePresident of the Company, and to encourage them to usethatapproachratherthanrelyingonoutsiderepresentatives to present their grievances."Accordingly, for the reasons stated, I find that theannouncement of and the placing in effect of the packageof benefits, including those which had been promisedduring the union campaign and were the subject of thepriorlitigation,when considered in the light ofRespondent's earlier unlawful conduct, was calculated toinfluence Respondent's employees' choice of a bargainingrepresentative in the event of a second election and, thus,constituted interference, restraint, and coercion inviolation of Section 8(a)(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above,occurring in connectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and, such of them ashave been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, it will berecommended that it cease and desist therefrom and takeaffirmative action designed to effectuate the policies of theAct.General Counsel has urged,in his brief, that a broadorder, as distinguished from a customary limited order, berecommended.In the preceding case the Board adoptedthe Trial Examiner's finding that the conventional remedywould be inadequate"to undo the effect of the massiveand deliberate unfair labor practices committed byRespondent in its successful efforts to frustrateorganization by its employees." Herein,we are confrontedwith the unusual situation of a respondent placing intoeffect certain previously promised benefitsat a time whenthe promises themselves werebeinglitigatedas violativeof the Act, by reason of the context in which they weremade. The Board is thus confronted witha fait accomplicertainly bordering on, if notconstituting,defiance of itsprocesses. I agree with General Counsel that a broadorder should issue and, as found in the previous case,President Hirschberg should personally be required tosign the "Notice."Itistherefore recommended that Respondent beordered to cease and desist from in anymanner infringingupon rights guaranteed to its employees by Section 7 ofthe Act.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.3.By engaging in the conduct set forth in the abovesection entitled "Interference, Restraint, and Coercion,"to the extent therein found, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon thebasis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that the Respondent,The PaymasterCorporation,its officers,agents, successors, and assigns,shall:1.Cease and desist from:(a) Interrogating employees concerning their unionmembership,activities, and desires,or demanding copiesof a union authorization card being circulated by anemployee, in a manner violative of Section 8(a)(1) of theAct.(b)Threatening employees with legal action for havinggiven testimony in a Board proceeding or, without cause,accusing an employee of giving false testimony, in amanner impinging upon and constituting interference withthe Board's statutory processes,in violation of Section8(a)(1)(c)Threatening employees with economic retaliation byreason of their having engaged in union activities, or,alternatively,for their having given testimony in a Boardproceeding.(d)Granting or promising wage increases,a pensionplan,improvement in the individual cost of ahospitalizationprogram,theestablishmentoforimprovement of a suggestion box program,the addition ofpaid holidays,or the improvement of other fringe benefits,inorder to interfere with the employees'choice of abargaining representative,or as an inducement to theemployees to reject or refrain from activities in support ofUnitedSteelworkers of America,AFL-CIO,or any otherlabor organization.(e) In any other manner interfering with,restraining, orcoercing its employees in the exercise of their right to self- THE PAYMASTER CORP.organization,to form labor organizations, to join or assistUnited Steelworkers of America, AFL-CIO, or any otherlabororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inconcertedactivitiesforthepurposeofcollectivebargaining or other mutual aid or protection guaranteed inSection 7 of the Act, or to refrain from any and all suchactivities, except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedin Section 8(a)(3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Post at its plant in Chicago, Illinois, copies of theattached notice marked "Appendix. 9'31 Copies of saidnotice, to be furnished by the Regional Director forRegion 13,afterbeingdulysignedbyPresidentT. B. Hirschberg, Jr., shall be posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,,including all places where notices on each of Respondent'sbulletin boards are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 13, inwriting,within 20 days from the receipt of this TrialExaminer's Decision, what steps it has taken to complywith the foregoing Recommended Order.IT IS FURTHERRECOMMENDED that unless within 20days from the date of the receipt of this Trial Examiner'sDecision, the Respondent shall notify the said RegionalDirector, in writing, that it will comply with the foregoingRecommended Order'32 the National Labor RelationsBoard issue an Order requiring the Respondent to take theaforesaid action.91 In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decisionand Order."33 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:389WE WILL NOT interrogate our employeesconcerning their organizational efforts, or demandcopies of union authorization card being circulated byan employee,in a manner violative of Section 8(a)(1)of the Act.WE WILL NOT threaten employees with legal actionfor having given testimony in a Board proceeding, oraccuse an employee of giving false testimony, in amanner impinging upon and constituting interferencewith the Board's statutory processes,and in a mannerviolative of Section 8(a)(1) of the Act.WE WILL NOT threaten employees with economicretaliation by reason of their having engaged in unionactivities,or alternatively,for their having giventestimony in a Board proceeding.WE WILL NOT grant or promise wage increases, apension plan, improvement in the individual cost of ahospitalizationprogram,theestablishmentorimprovement of a suggestion box program,additionalpaid holidays,or the improvement of other fringebenefits in order to interfere with our employees'choice of a bargaining representative,or as aninducement to reject or refrain from activities insupportofUnitedSteelworkersofAmerica,AFL-CIO,or any other labor organization.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir right to self-organization,to join or assist UnitedSteelworkers of America,AFL-CIO,or any otherlabor organization,tobargain collectively throughrepresentatives of their own choosing,or to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any and all such activities,except to theextent that such right may be affected by anagreementrequiringmembership in a labororganizationasa condition of employment, asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.All ouremployees have the right to join,or not to join,United Steelworkers of America,AFL-CIO,or any otherunion.THE PAYMASTERCORPORATION(Employer)DatedBy T. B. Hirschberg, Jr., PresidentThisnotice mustremain posted for 60 consecutive daysfrom the date of postingand must notbe altered, defaced,or covered by any other material.If employees have any questionconcerningthis noticeor compliance with its provisions, they maycommunicatedirectlywith the Board'sRegionalOffice, 881 U.S.Courthouse and Federal Office Building, 219 S. DearbornStreet, Chicago,Illinois60604, Telephone 353-7597.299-352 0-70-26